Citation Nr: 1312703	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-22 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus based on exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 

INTRODUCTION

The Veteran served on active military duty from February 1964 to February 1984.  The appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
The Veteran testified before the Board in June 2012.  The Acting Veterans Law Judge that presided at the hearing is no longer employed with the Board, and the Veteran was afforded the opportunity of another Board hearing.  However, the Veteran did not reply within the 30 days provided for reply, when afforded that opportunity by a February 2013 letter.  The appealed claim is accordingly now properly before the Board for appellate review. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam in 1968 during the Vietnam Era.

2.  The medical evidence of record shows a current diagnosis of type II diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for diabetes mellitus, type II.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran contends, in effect, that he is entitled to presumptive service connection for his diabetes mellitus on the basis of his service in Vietnam during the Vietnam Era, with resulting presumed exposure to herbicide agents.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999). 

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.
The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).
 
For purposes of applying the presumption of exposure to herbicides, "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii).  Service aboard a ship that is in close proximity to the Republic of Vietnam fails to warrant application of the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 129 S. Ct. 1002 (2009). 

Preliminarily, VA treatment records reflect diagnoses and treatment for diabetes mellitus, type II, with the initial diagnosis in January 2008.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim). 

The Veteran's service treatment records and service personnel records reflect overseas duty including in the Asian Pacific region, but fail to establish service in-country in the Republic of Vietnam.  The Veteran has testified at his hearing before the Board that during the Vietnam Era he was stationed at Naha, Okinawa, and during this tour of duty he was detached to Cam Ranh Bay, Republic of Vietnam, on a rotational basis on approximately four occasions, including on one such occasion for approximately one week.  

A review of the Veteran's military service records reflects an exemplary military career, with numerous commendations for his efforts and quality of contribution.  Neither service nor post-service records reflect reason to doubt the Veteran's credibility in his assertions supportive of his claim.  The Board accordingly finds that not only is the Veteran competent to assert his duty stations while in the U. S. Navy, but that he is entirely credible in his assertions of service in the Republic of Vietnam.  

Statements from naval officers from Patrol Squadron 22, attest that they were with the Veteran in their official capacities while detached to Cam Ranh Bay.  Both officers provided corroborating letters dated in July 2009 and October 2010.  The Board finds these letters are consistent with the other and with the assertions of the Veteran, and hence serve as strong corroboration of the Veteran's assertions of service in Vietnam at Cam Ranh Bay. 

A request to the National Personnel Records Center (NPRC) for confirmation of the Veteran's duty in the Republic of Vietnam produced the following reply:

We are unable to determine whether or not this Veteran served in the Republic of Vietnam.  The Veteran was attached to a unit, Patrol Squadron 22 (VP 22), that could have been assigned to a ship or to shore.  For DOD purposes, the unit was credited with Vietnam service from 21-Nov-1968 to 31-Dec-1968.  However, the service record provides no conclusive proof of in-country service. 

The listed dates of potential in-country service from November 21, 1968, to December 31, 1968, are consistent with the corroborating statements of the two naval officers.  The Veteran's service with Patrol Squadron 22 during this interval is consistent with his service personnel records.  The Veteran also submitted relevant pages from a Dictionary of American Naval Aviation Squadrons, Volume 2, Naval Historical Center, Department of the Navy, Washington, DC, which corroborated a detachment location for VP-22 to "NAF Cam Ranh Bay" in 1968.

The Board finds that, taken as a whole, the evidence of record sufficiently corroborates the Veteran's assertions service in Vietnam in 1968.  Accordingly, service connection for diabetes mellitus, type II, is warranted.


ORDER

Service connection for diabetes mellitus is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


